      Case 4:20-cv-00285-MW-MAF Document 22 Filed 12/16/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

MATTHEW J. THOMPSON,

             Plaintiff,

v.                                     Case No. 4:20cv285-MW/MAF

WARDEN R. POLK,
HAMILTON C.I. ANNEX,

          Defendant.
_________________________/

     ORDER ADOPTING SECOND REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge’s Second

Report and Recommendation, ECF No. 18, and has also reviewed de novo Plaintiff’s

objections to the second report and recommendation, ECF Nos. 20 & 21.

Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. Plaintiff’s motion to proceed in forma pauperis,

ECF No. 15, is DENIED pursuant to 28 U.S.C. § 1915(g). The Clerk shall enter

judgment stating, “Plaintiff’s amended complaint, ECF No. 14, is DISMISSED as

an abuse of judicial process. All other pending motions are DENIED.” The Clerk
      Case 4:20-cv-00285-MW-MAF Document 22 Filed 12/16/20 Page 2 of 2




is directed to note on the docket that this case is dismissed pursuant to 28 U.S.C. §

1915(g). The Clerk shall close the file.

      SO ORDERED on December 16, 2020.

                                       s/Mark E. Walker
                                       Chief United States District Judge




                                           2
